DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The status of the claims filed December 11, 2020 are as follows:
Claims 1, 7, 9, 10 and 12 have been amended.
Claims 6, 8 and 15 have been canceled.
Claims 1-5, 7 and 9-14 are under examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 5, 2020 has been considered by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5, 7 and 9-14 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wicaksono et al (J. Plant Develop.  22:135-141, 2015).
The claims read on a method of producing a plant body comprising the step of forming a three-dimensional body which contains plant cells having differentiation ability and which includes at least one of a hollow part and a groove which are open at a surface of the three-dimensional body; adding an organization-promoting agent to the plant cells having differentiation ability, the organization-promoting agent containing a component that promotes organization of the plant cells, the step of adding the organization-promoting agent being carried out before, after or simultaneously with the step of forming the three-dimensional body; and culturing the three-dimensional body, after the step of forming the three-dimensional body and the step of adding the organization-promoting agent (claim 1).
Limitations include wherein the plant cells having differentiation ability are dedifferentiated cells obtained from callus (claims 2); wherein the plant cells having differentiation ability are plant cells derived from two or more species of plants (claim 5); wherein the organization-promoting agent includes different kinds of organization-promoting agents, and the different kinds of organization promoting agents are added respectively to two or more parts of the three-dimensional body (claim 7); wherein in the 
With regard to claims 1 and 2, Wicaksono et al teach forming a three-dimensional body which contains plant cells having differentiation ability (i.e., tissue or organ) and undifferentiated callus cells. See, for example, page 138, Figure 2. Also see, for example, page 137, Figure 1 where it teaches differentiation and dedifferentiation of cells. In addition, Wicaksono et al teach the limitations in the steps of claim 1. See, for example, page 139, Figure 4A where it teaches a printed plant-based three-dimensional material having hollow parts and grooves. See, for example, page 137, first paragraph and Figure 2 where it teaches plant growth regulators used in a printing cartridge and adding layers of different cells or different scaffolds and dispensing the organization-promoting agents (i.e., plant growth regulators) via a dispenser method. See, for 


With regard to claim 5, Wicaksono et al teach that plant cells can be derived from two or more species of plants. See, for example, page 138, Figure 2 where it teaches that a number of different cell types can be used.
With regard to claims 7 and 12, the specification teaches that an organization-promoting agent is a plant growth regulator. See pages 37-40 of the specification. Wicaksono et al teach plant growth regulators and two or more parts of the three-dimensional body. See, for example, page 137, first paragraph and Figure 2 where it teaches plant growth regulators used in a printing cartridge and adding layers of different cells or different scaffolds and dispensing the organization-promoting agents (i.e., plant growth regulators) via a dispenser method.
With regard to claim 9, Wicaksono et al teach a three-dimensional body joined to another plant body. See, for example, page 139, third paragraph and Figure 4C where it teaches chimeric plants.
With regard to claim 10, Wicaksono et al teach a three-dimensional body having a stem that is parallel to a gravitational direction. See, for example, page 139, Figure 4C where it teaches a plant that has a stem parallel to the gravitational direction.
With regard to claims 11, Wicaksono et al teach forming a three-dimensional body by an ink jet method or a dispenser method. See, for example, page 137, Figure 1 and page 138, Figure 2 of the specification.

With regard to claim 14, Wicaksono et al teach the three-dimensional body arrangement of a leaf. See, for example, page 139, last paragraph and Figure D where it teaches that specific three-dimensional products can be produced such as a leaf.

Response to Arguments
Applicant argues the Wicaksono reference gives only a simple description as to the ornamental plant illustrated in Figure 4A and does not give a description as to whether the ornamental plant comprises the openings as disclosed in amended claim 1. See page 5, section II, second and third paragraphs of ‘Remarks’ filed December 11, 2020.
This is not persuasive. Applicant has not provided evidence that the ornamental plant illustrated in Figure 4A does not comprise the openings as disclosed in amended claim 1. Applicant only argues that it is not clear whether Figure 4A illustrates the openings but does not provide any evidence that the reference does not teach openings. One of skill in the art would “at once envisage” the claimed limitation because the reference teaches forming three-dimensional products by using plant cells and adding organization-promoting agents, as discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-5, 7 and 9-14 remain rejected under 35 U.S.C. 103 as being unpatentable over Wicaksono et al (J. Plant Develop.  22:135-141, 2015), in view of Arai et al (Biofabrication 3:1-7, 2011).
The claims read on a method of producing a plant body comprising the step of forming a three-dimensional body which contains plant cells having differentiation ability and which includes at least one of a hollow part and a groove which are open at a surface of the three-dimensional body; adding an organization-promoting agent to the plant cells having differentiation ability, the organization-promoting agent containing a component that promotes organization of the plant cells, the step of adding the organization-promoting agent being carried out before, after or simultaneously with the step of forming the three-dimensional body; and culturing the three-dimensional body, after the step of forming the three-dimensional body and the step of adding the organization-promoting agent (claim 1)
Limitations include wherein the plant cells having differentiation ability are dedifferentiated cells obtained from callus (claims 2); wherein in the step of forming the three-dimensional body, gel beads containing the plant cells having differentiation ability are arranged in a shape that is identical to a rough shape of a target plant body (claim 3); wherein the three-dimensional body is formed from (a) the gel beads containing the plant cells having differentiation ability and (b) gel beads containing no plant cell having 
Wicaksono et al teach forming a three-dimensional body which contains plant cells having differentiation ability (i.e., tissue or organ) and undifferentiated callus cells. See, for example, page 138, Figure 2. Also see, for example, page 137, Figure 1 where it teaches differentiation and dedifferentiation of cells; Wicaksono et al teach a three-dimensional body with at least a hollow part and a groove which are open at a surface of the three-dimensional body. See, for example, page 139, Figure 4A where it teaches 
Wicaksono et al teach that plant cells can be derived from two or more species of plants. See, for example, page 138, Figure 2 where it teaches that a number of different cell types can be used (claim 5). 
The specification teaches that an organization-promoting agent is a plant growth regulator. See pages 37-40 of the specification. Wicaksono et al teach plant growth regulators and two or more parts of the three-dimensional body. See, for example, page 137, first paragraph and Figure 2 where it teaches plant growth regulators used in a printing cartridge and adding layers of different cells or different scaffolds and dispensing the organization-promoting agents (i.e., plant growth regulators) via a dispenser method (claims 7 and 12).
Wicaksono et al teach a three-dimensional body joined to another plant body. See, for example, page 139, third paragraph and Figure 4C where it teaches chimeric plants (claim 9).

Wicaksono et al teach forming a three-dimensional body by an ink jet method or a dispenser method. See, for example, page 137, Figure 1 and page 138, Figure 2 of the specification (claim 11).
Wicaksono et al teach adding the organization-promoting agent (i.e., plant growth regulator) by gradient control. See, for example, page 137, last paragraph to page 138, first line where it teaches gradient medium that directs the growth of printed cells (claim 13).
Wicaksono et al teach the three-dimensional body arrangement of a leaf. See, for example, page 139, last paragraph and Figure D where it teaches that specific three-dimensional products can be produced such as a leaf (claim 14).

Wicaksono et al do not teach wherein in the step of forming the three-dimensional body, gel beads containing the plant cells having differentiation ability are arranged in a shape that is identical to a rough shape of a target plant body (claim 3).

Wicaksono et al do not teach wherein the three-dimensional body is formed from (a) the gel beads containing the plant cells having differentiation ability and (b) gel beads containing no plant cell having differentiation ability (claim 4).

Arai et al teach gel beads containing plant cells arranged in a shape of a target plant body (claims 3 and 4). See, for example, page 2, first column, last three sentences 

It would have been obvious to one of ordinary sill in the art to combine the teachings of Wicaksono et al with that of Arai et al to produce the claimed invention because each of the claimed elements is found within the scope and content of the prior art and one of ordinary skill in the art would have recognized that the capabilities and functions of the combination were predictable at the time the invention was made. The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Response to Arguments
Applicant argues that it would not have been easy or obvious to one of skill in the art to arrive at amended claim 1 because there is an advantageous effect that oxygen and culture fluid can be supplied inside the three-dimensional body via the hollow part or the groove; thus, such an effect cannot be expected from any of the documents cited. See page 6, section III, second paragraph of ‘Remark’ filed December 11, 2020.
This is not persuasive. It is noted that the Arai reference was not cited on the grounds that the use of the gel beads is easy. The ease of the use of gel beads is not relevant. As discussed above, the reference teaches the limitations of claims 3 and 4. Furthermore, Applicant’s arguments regarding advantageous effects of oxygen and culture fluid are not persuasive because Applicant has not presented any evidence to 

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH O. ROBINSON whose telephone number is (571)272-2918.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. - 5:30 p.m. EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou, can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH O. ROBINSON/Primary Examiner, Art Unit 1661